Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This case is in response to the application field on May 29, 2019. Claims 1-20 are pending. Claims 1-20 represent ENFORCING DATA SOVEREIGNTY POLICIES IN A CLOUD ENVIRONMENT. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, in combination with all the other limitations of the claims, fail to teach “a method, a system and a non-transitory computer-readable storage medium comprising: sending, by a cloud provider, to a government entity associated with a geographic area, a request for device certificates for a plurality of nodes physically located within the geographic area; receiving, by the cloud provider, the device certificates issued for the plurality of nodes, the device certificates being issued by a trusted certificate authority, each device certificate comprising a deployment domain identity attribute identifying a physical location of a node associated with that device certificate, a device identity attribute indicating that the device certificate is a locally significant device identifier (LDevID) certificate installed on the node during deployment, a type-model identity attribute identifying a type or model of the node, and a serial identity attribute identifying the node; creating a data sovereignty policy for one or more customers of the cloud provider, the data sovereignty policy specifying that data associated with the government entity be stored on nodes located within the geographic area; based on the device certificates, verifying those of the plurality of nodes that comply with the data sovereignty policy; and storing the data associated with the government entity on those of the plurality of nodes verified to comply with the data sovereignty policy,” as in claims 1, 11 and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010.  The examiner can normally be reached on Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EL HADJI M SALL/Primary Examiner, Art Unit 2457